DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Claims and Remarks filed 02/28/2022, with respect to claims 27,30-31,33,35-38,40-48,50-51 and 53-56 have been fully considered and are persuasive.  The 35 USC 102(a)(1) of claims 27,30-31,33,35-38,40-48,50-51 and 53-56 has been withdrawn. 
Allowable Subject Matter
Claims 27,30-31,33,35-38,40-48,50-51 and 53-56 are allowed.
	Regrading claim 27, and 40 the cited prior art doesn’t expressly teach claim as amended hence claims 27, and 40 are also deemed allowable.
	Regarding claim 53 the prior art cited doesn’t expressly teach claim considering arguments Hence claim 53 is deemed allowable (Note The arguments recite claim 52 however claim 52 is canceled and beside the number the claim recites the limitations of claim 53, hence it considered a typographical error in arguments).
	Claims 30-31,33,35-38,41-48,50-51 and 43-56 depend on allowable claims 27, 40 or 53 hence claims 30-31,33,36-38,41-48,50-51 and 54-56 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836